DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Group 1, claims 1-12, in the reply filed on July 11, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Status of the Claims
	Claims 1-6 and 9-12 are under examination. 
	Claims 13-17 are withdrawn. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
3.	The disclosure is objected to because of the following informalities:
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. For example, see page 51. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// , www. or other browser-executable code. See MPEP § 608.01.  
Appropriate correction is required.


Claim Objections
4.	Claims 1 and 9 are objected to because of the following informalities: 
 	Instant claims 1 and 9 contain multiple periods throughout the claim.  For example, claim 1 recites “a.” in line 4, “i.” in line 8, “ii.” in line 14, “b.” in line 20, “c.” in line 24, and “d.” in line 29.  Claim 9 recites “a.” in line 3, “i.” in line 6, “1.” in line 11, “2.” in line 18,  “ii.” in line 24, and “b.” in line 27.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-6 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the expression levels" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  This term was not recited previously in the claim. It is unclear to what it refers. Claims 2-6 are also rejected for depending from claim 1. 

Claim 9 recites the limitation "the activity level" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This term was not recited previously in the claim. It is unclear to what it refers. Claims 10-12 are also rejected for depending from claim 1. 

Claim 9 recites the limitation "the expression levels" in line 11.  There is insufficient antecedent basis for this limitation in the claim. This term was not recited previously in the claim. It is unclear to what it refers. Claims 10-12 are also rejected for depending from claim 1. 

Claim 9 recites the limitation "the information" in line 27.  There is insufficient antecedent basis for this limitation in the claim. This term was not recited previously in the claim. It is unclear to what it refers. Claims 10-12 are also rejected for depending from claim 1. 

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1-6, 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. 
Claims 1-6 and 9-12 are directed to method of correcting a calculated activity level of a MAPK-AP-1 cellular signaling pathway in a subject diagnosed with cancer. As described in Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S._, 134 S. Cr. 2347, 110 U.S.P.Q.2d 1976 (2014), a two-step analysis is required in considering the patent eligibility of the claimed subject matter. The first step requires determining if the claimed subject matter is directed to a judicial exception. The instant claims require the steps of calculating an activity of an AP-1 transcription factor in a sample, receiving data on expression levels of three genes, calculating the activity level of the AP-1 transcription factor using a calibrated model, calculating the MAPK-AP-1 cellular signaling pathway based on the AP-1 transcription factor, and selecting a specific treatment configured to correct the calculated activity level.  However, these steps are drawn to mental steps. Dependent claims 2-6, 9-12 recited additional mental steps.  Mental steps are a judicial exception.  Thus, the instant claims are drawn to a judicial exception.
This judicial exception is not integrated into a practical application. The instant claims do not recite an element that reflects an improvement in the functioning of a computer or other technology, an element that applies the judicial exception to effect a particular treatment, an element that implements the judicial exception with a particular machine, or an element that effects a transformation of a particular article to a different state or thing.  While the instant claims recite administering a specific treatment, the instant claims do not explicitly recite any particular treatment.  Thus, the instant claims do not integrate the judicial exception in a practical application.  Furthermore, while instant claim 11 recites different inhibitors, the instant claim require the that inhibitor is applied only when the activity level is active. However, if the activity level is passive, then the inhibitor is not administered.  Thus, the instant claim does not necessarily require the administration of a treatment, and it does not integrate the judicial exception into a practical application. 
The second part of the analysis requires determining if the claims include additional elements that are sufficient to amount to significantly more than the judicial exception. The instant claims recite the additional elements of administering a treatment to correct MAPK-AP-1 cellular signaling pathway.  However, it is well-known, routine, and conventional to treat a disease once the disease diagnosed. Reciting such well-understood, routine, and conventional elements do not transform a judicial exception into patent eligible subject matter. In addition, the recitation of the specific types of data, to be used in the judicial exception, does not transform the abstract idea into a non-abstract idea. (See buySAFE, Inc. v Google, Inc. 765 F.3d 1350, 112 U.S.P.Q.2d 1093 (Fed.Cir.2014)). Furthermore, the elements taken as a combination are also well-understood, routine, and conventional, since the elements are merely stating that one should treat a diagnosed disease. Thus, the instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Examiner’s Note:

9.	The closest prior art is Van Ooijen et al. (WO 2016/062891) which teaches analyzing TGF-β cellular signaling pathway activity through the analysis of there or more target genes.(abstract) However, the prior art does not teach where the pathway is the MAPK-AP-1 cellular signaling pathway or administering a treatment based on the calculated activity level.   



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561. The examiner can normally be reached M-F, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY LIN/Primary Examiner, Art Unit 1631